 1
 2
 3
 4
 5
 6
                             UNITED STATES DISTRICT COURT
 7
                            CENTRAL DISTRICT OF CALIFORNIA
 8
 9
10    TRACYE BENARD WASHINGTON,                      Case No. CV 19-169-VAP (KK)
11                               Plaintiff,
12                          v.                       ORDER ACCEPTING FINDINGS
                                                     AND RECOMMENDATION OF
13    CALIFORNIA DEPARTMENT OF                       UNITED STATES MAGISTRATE
      CORRECTIONS AND                                JUDGE
14    REHABILITATION, ET AL.,
15                               Defendant(s).
16
17
18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the First Amended
19   Complaint, the relevant records on file, and the Report and Recommendation of the
20   United States Magistrate Judge. No objections have been filed. The Court accepts
21   the findings and recommendation of the Magistrate Judge.
22         IT IS THEREFORE ORDERED that Plaintiff’s claims against defendants
23   Hanks and Romo-Munoz in their official capacity be dismissed with prejudice and
24   without leave to amend.
25   Dated: June 14, 2019
26
                                                 HONORABLE VIRGINIA A. PHILLIPS
27                                               United States District Judge
28
